DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the stereoscopic representation " in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-15, 18-23, 25-30, 32, 36, 37, and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zickler (US 20090275929).
Regarding claim 1, Zickler discloses a surgical console 100 having tools for conducting an ophthalmic procedure (Fig. 1, section 0040, an ophthalmic laser surgery system, a user interface, a treatment laser , a computer control assembly for a vision system and for firing the treatment laser , a polarized light source for selectively illuminating a patient's eye, a final objective lens assembly or focusing lens or front lens), a console processor, and a console memory containing console instructions which, when executed by the console processor (section 0067, Tracking processors may have one or more separate processing structures from the computer, or may be integrated into the computer as a single processor or with a wide variety of distributed processing arrangements. The computer also includes a tangible medium embodying the methods of the present invention in a machine readable code. Suitable media include floppy disks, compact optical disks (CDs), removable hard disks, or the like. In other embodiments, the code may be downloaded from a communication modality such as the Internet, and stored as hardware, firmware, or software), cause the console processor to monitor a quantitative feature of the ophthalmic procedure and determine when to transmit an action code relating to the quantitative feature of the ophthalmic procedure (Section 0068, tracking the processors and the sensors, and according to the treatment to be performed on the eye, the computer transmits command signals to motor drivers and to the laser); and a heads-up display 19 communicatively coupled with the surgical console 100 and a surgical camera 97, 113 for capturing a three-dimensional image of an eye (Figs. 4, 7, section 0105, the topography assembly 
Concerning claim 2, Zickler discloses the quantitative feature of the ophthalmic procedure comprises an operational status of a component of the surgical console, and wherein the console processor determines to issue an action code when the component malfunctions (Section 0083, Each tracking system applies a variety of tests before accepting a pupil position as valid, including a minimum separation between a pupil centroid and a gated area boundary, and the like. If any of these tests are not fulfilled, a tracking error condition may be identified, and a tracking error signal may be generated).
Regarding claim 4, Zickler discloses the console instructions further cause the surgical console to access user preference data stored in the console memory, the user preference data describing user-defined adjustment in one or more of the plurality of procedure steps for a plurality of ophthalmic procedures (Section 0068, tracking the processors and the sensors, and according to the treatment to be performed on the eye, the computer transmits command signals to motor drivers and to the laser).
Concerning claim 5, Zickler discloses the console instructions further cause the surgical console to access procedure data stored in the console memory, the procedure data describing a plurality of procedure steps for a plurality of ophthalmic procedures (sections 0067-0068, Tracking processors may have one or more separate processing structures from the computer, or may be integrated into the computer as a single processor or with a wide variety of distributed processing arrangements. The computer also includes a tangible medium embodying the methods of the present invention in a 
With respect to claim 6, Zickler discloses the quantitative feature of the ophthalmic procedure comprises a control limit for an aspect of one or more procedure step, and wherein the console processor determines to issue an action code when the aspect of the one or more procedure step comes within a predetermined proximity to the control limit (section 0068, to control the distance between a pair of parallel blades so as to vary a width of the laser beam, to rotate an angular orientation of the parallel blades and rectangular beam to correct astigmatism, and the like. The computer can compensate for lateral movement of the eye E during a sculpting procedure by directing the motor driver to reposition the beam typically by movement of the first and second stages so that the therapeutic pattern of laser energy to be directed at the eye remains aligned with the eye during voluntary and/or involuntary movements of the eye).
Regarding claim 7, Zickler discloses the action performed by the SSOE comprises displaying, on the display screen, an alert relating to the proximity to the control limit (section 0068, to control the distance between a pair of parallel blades so as to vary a width of the laser beam, to rotate an angular orientation of the parallel blades and rectangular beam to correct astigmatism, and the like. The computer can 
Concerning claim 8, Zickler discloses the procedure data describes a plurality of surgical phases, wherein each surgical phase includes one or more procedure steps, and wherein the console processor determines to issue an action code at a transition between surgical phases (page 14 column 1 lines 5-23, measuring an eye throughout phases of an ophthalmic surgery).
With respect to claim 9, Zickler discloses the heads-up display further includes an actuator for moving the heads-up display relative to a position of a surgeon operating on a patient eye, wherein the action performed by the SSOE comprises moving the heads-up display relative to the position of the surgeon at the transition between surgical phases (Section 0040, 0091, the system may include a support station housing the user interface, power supplies, a fire control/safety switch, other accessories for the system. Zooming can be effected through use of a joystick, trackball, mouse, or other pointing device accessing a scroll bar in the user interface).
Regarding claim 10, Zickler discloses a first phase of surgery deals with a first region of the eye, wherein a second phase of surgery deals with a second region of the eye, and wherein the instruction to move the heads-up display relative to the position of the surgeon involves moving the heads-up display from a position to optimize a stereoscopic viewing distance of the first region of the eye to a position to optimize a stereoscopic viewing distance of the second region of the eye (Section 0040, 0091, the 
Concerning claim 11, Zickler discloses the quantitative feature of the ophthalmic procedure comprises a transition point between a current procedure step and a subsequent procedure step, wherein the console processor determines to issue an action code when the transition point is detected (section 0085-0086, The system operator positions the laser delivery optics 128 relative to the patient's eye E with the horizontal and vertical cameras 113, 113v mounted relative to the delivery system optics 128 to be aligned with the eye E. The microscope M is focused on the eye E, and the trackers 111, 112 are enabled by the system operator inputting a command to the system 100, typically by pressing a keypad button. The system operator aligns the eye E e.g., with a reticle of the microscope M to establish the reference position of the tracker. Once the eye is aligned, the system operator provides another input command, such as by pressing a foot switch. The pupil position at the time of this second input command O becomes the tracker origin).
With respect to claim 12, Zickler discloses the action performed by the SSOE comprises the display processor automatically adjusting display parameters of the stereoscopic representation of the three-dimensional image of the eye (Section 0105, the topography assembly provides a three-dimensional mapping system of the surface of the target e.g., the eye of the patient. In one embodiment of the system the topography assembly includes a light projector including an internal profilometry source, 
Regarding claim 13, Zickler discloses automatically adjusting display parameters further involves the display processor displaying one or more overlay over the stereoscopic representation of the three-dimensional image of the eye (Section 0105, Section 0105, the topography assembly provides a three-dimensional mapping system of the surface of the target e.g., the eye of the patient. In one embodiment of the system the topography assembly includes a light projector including an internal profilometry source, an illumination mask, an optical collection system, and a profilometry assembly. The profilometry assembly includes an adjustable aperture and a CCD camera equipped with a frame grabber, such as an array of dots arranged into rings and radial spokes converging to a common center, onto the tear layer of the eye .
Concerning claim 14, Zickler discloses automatically adjusting display parameters further involves the display processor filtering color attributes of the stereoscopic representation of the three-dimensional image to highlight one or more areas of the eye in the stereoscopic representation of the three-dimensional image (Sections 0091, 0106, At the screen, the zoom optics allow for adjustable magnification in the range of about 15x to about 20x. Adjustable aperture acts as a spatial filter, providing a physical representation of the source of paraxial rays through trade-offs between resolution and brightness).

With respect to claim 18, Zickler discloses the surgical console includes a laser treatment component configured to emit an aiming beam and a treatment beam (section 0038, Tracking by following the subject eye tissue i.e., recognizing new locations of the same tissue and readjusting the imaging system and the surgical laser aim to the new location assures that the laser, when firing through a prescribed pattern, follows a proscribed pattern within acceptable tolerances).
Regarding claim 19, Zickler discloses the aiming beam has a wavelength in in a range of 620 nanometers to 750 nanometers  (section 0108, For eye imaging purposes e.g., during tracking, position detection, registration, and the like, light having a wavelength from about 400 nm to about 1000 nm are commonly used, For purposes of eye alignment, common natural eye features are typically detected, such as the pupil, limbus, iris structure, blood vessels, and the like. Eye alignment may also be based on artificially created features, such as ink marks placed on the eye by the surgeon, incisions associated with a LASIK flap cut, and the like. Image formation is based on illuminating the eye and detecting backscattered light from the eye) and the treatment beam has a wavelength in in a range of 495 nanometers to 570 nanometers (page 14 
Concerning claim 20, Zickler discloses the quantitative feature of the ophthalmic procedure comprises an indication relating to whether the laser treatment component is emitting the aiming beam or the treatment beam, wherein the console processor determines to transmit an action code when the laser treatment transitions between an emission of the aiming beam and an emission of the treatment beam (section 0038, page 14 column 1 lines 5-23, Tracking by following the subject eye tissue i.e., recognizing new locations of the same tissue and readjusting the imaging system and the surgical laser aim to the new location assures that the laser, when firing through a prescribed pattern, follows a proscribed pattern within acceptable tolerances. Measuring an eye throughout phases of an ophthalmic surgery).
With respect to claim 21, Zickler discloses the action comprises performing digital signal processing to maximize red contract of the stereoscopic representation of the three-dimensional image of the eye when the laser treatment transitions from the emission of the treatment beam to the emission of the aiming beam (section 0038, page 14 column 1 lines 5-23, Tracking by following the subject eye tissue i.e., recognizing new locations of the same tissue and readjusting the imaging system and the surgical laser aim to the new location assures that the laser, when firing through a prescribed pattern, follows a proscribed pattern within acceptable tolerances. Measuring an eye throughout phases of an ophthalmic surgery)
Regarding claim 22, Zickler discloses the action performed by the SSOE comprises performing digital signal processing to neutralize a green flashback 
Concerning claim 23, Zickler discloses a further component of a surgical suite, the further component communicatively coupled with the SSOE and configured to transmit communication having a form or syntax that is not recognized by the ophthalmic system ; and a transcoding engine configured to receive communication from a first component of a surgical suite and transcode the communication into a form and syntax recognized by the ophthalmic system (page 14 column 1 lines 5-23, measuring an eye throughout phases of an ophthalmic surgery).
Regarding claim 25, Zickler discloses stereoscopic glasses configured to filter light from the display screen (Fig. 12, 14, sections 0097, 0111, the imaging assembly includes an analyzer for filtering light having the pre-determined polarization state. In another embodiment, the analyzer may be a separate component of the system that is selectively interposed along the optical path between the viewing mirror and the imaging assembly to remove light having the pre-determined polarization state from the image captured by the imaging assembly, The analyzer filters the light received by the image capture device (e.g., the aforementioned camera, eye tracker, or torsional tracker). Specular reflections generally maintain the polarization state of the polarized 
Concerning claim 26, Zickler discloses the stereoscopic glasses contain a motion tracker and a network interface, wherein the motion tracker tracks movement of the stereoscopic glasses, and wherein the network interface transmits a gaze signal to the heads-up display describing the movement of the stereoscopic glasses (section 0040, polarized light source for selectively illuminating a patient's eye, a final objective lens assembly or focusing lens or front lens (e.g., an element of a microscope assembly, which may use one or more optical devices), through which images are taken and through which the laser beam is directed at the patient's eye (e.g., corneal tissue), a zoom video imaging assembly (e.g., serving as a surgical microscope), an X-Y tracking assembly, a depth ranging and tracking assembly, a parallax depth ranging assembly, an energy regulator, a pulse energy monitor, various illuminators, a beam steering and focusing assembly, and a topography assembly).
With respect to claim 27, Zickler discloses the display instructions further cause the display processor to display a pointer on the display screen and move the pointer in response to the movement of the stereoscopic glasses (section 0087, an indication will be displayed to the operator, optionally as a light within the field of view of the microscope M to show that tracking is operative. The eye tracker generally remains "on" until another input command from the system operator, such as again pressing the keypad button, with the button toggling the tracker between "on" and "off.").
Regarding claim 28, Zickler discloses display instructions further cause the display processor to determine that the movement of the stereoscopic glasses caused 
Concerning claim 29 Zickler discloses the on-screen item comprises a menu and the function comprises interacting with the menu using the pointer (section 0041, 0091, The computer control assembly 16 enables a surgeon/user to survey the topography and internal features of the tissue to be operated upon (e.g., an eye), via the user interface, and precisely control the timing as well as the direction, depth and spatial pattern of firing a laser beam in three-dimensions. The surgeon may control the firing of the laser with "templates" which can be superimposed over an image of the tissue being operated upon, and which enable an automatic tracing of a desired laser firing pattern (e.g., a laser treatment) based upon prior experience or a surgeon's insights with similar surgical procedures. Zooming can be effected through use of a joystick, trackball, mouse, or other pointing device accessing a scroll bar in the user interface).
With respect to claim 30, Zickler discloses the motion tracker comprises a plurality of accelerometers (section 0062, The transducers of the X-Y tracking assembly adjust the position of the tracking mirror along two pivotal axes at accelerations on the target in excess of about 20 microns/ms for full amplitudes greater 
Concerning claim 32, Zickler discloses display memory contains instructions which, when executed by the display processor, cause the heads-up display to launch one or more applications (section 0094, the computer control assembly can be programmed to calculate the customized ablation profile based on the wavefront data, register the reference image(s) with the image(s) captured by the imaging assembly, and measure the torsional offset, between the patient's eye in the two images. Additionally, the computer control assembly 16 can be programmed to measure, in real-time, the movement (x(t), y(t), z(t), and rotational orientation .theta.(t)) of the patient's eye relative to the optical axis of the laser beam so as to allow the system to modify the delivery of the customized ablation profile based on the real-time position of the patient's eye).
With respect to claim 36, Zickler discloses the one or more applications includes an interactive surgical planning application (section 0094, the computer control assembly can be programmed to calculate the customized ablation profile based on the wavefront data, register the reference image(s) with the image(s) captured by the imaging assembly, and measure the torsional offset, between the patient's eye in the two images. Additionally, the computer control assembly 16 can be programmed to measure, in real-time, the movement (x(t), y(t), z(t), and rotational orientation .theta.(t)) of the patient's eye relative to the optical axis of the laser beam so as to allow the system to modify the delivery of the customized ablation profile based on the real-time position of the patient's eye).

Regarding claim 40, Zickler discloses improving an ophthalmic procedure comprising: monitoring a quantitative feature of an ophthalmic procedure using a surgical console having tools for performing and monitoring an ophthalmic procedure (Fig. 1, section 0040, an ophthalmic laser surgery system, a user interface, a treatment laser , a computer control assembly for a vision system and for firing the treatment laser , a polarized light source for selectively illuminating a patient's eye, a final objective lens assembly or focusing lens or front lens); determining, by the surgical console, to transmit an action code relating to the quantitative feature of the ophthalmic procedure (Section 0068, tracking the processors and the sensors, and according to the treatment to be performed on the eye, the computer transmits command signals to motor drivers and to the laser); displaying, on a heads-up display, a stereoscopic representation of a three-dimensional image of an eye received from a surgical camera 
Concerning claim 41, Zickler discloses improving an ophthalmic procedure comprising: displaying, on a heads-up display, a stereoscopic representation of a three-dimensional image of patient’s anatomy received from a surgical camera (Figs. 4, 7, section 0105, the topography assembly provides a three-dimensional mapping system of the surface of the target (e.g., the eye of the patient); receiving, from a surgical console having tools for performing ophthalmic procedures and monitoring a quantitative feature of the ophthalmic procedures, an action code describing the quantitative feature of the ophthalmic procedure; performing, by a surgical suite optimization engine (SSOE) in the heads-up display, an action in response to the action code (Section 0083, Each tracking system applies a variety of tests before accepting a pupil position as valid, including a minimum separation between a pupil centroid and a gated area boundary, and the like. If any of these tests are not fulfilled, a tracking error condition may be identified, and a tracking error signal may be generated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickler (US 20090275929) in view of Schneider (US 20150173846).
Regarding claim 16, Zickler discloses a diagnostic imaging device for capturing a diagnostic image of the eye (Figs. 4, 7, section 0105, the topography assembly provides a three-dimensional mapping system of the surface of the target (e.g., the eye of the patient) however does not disclose a robotic arm configured to position and focus the diagnostic imaging device, wherein the console processor is configured to transmit a control signal to the robotic arm when the transition point is detected, wherein the control signal is interpreted by the robotic arm and causes the robotic arm to position and focus the diagnostic imaging device on an area of the eye that is a subject of the subsequent procedure step. Schneider discloses a robotic arm configured to position and focus the diagnostic imaging device, wherein the console processor is configured to 
Concerning claim 17, Zickler discloses the diagnostic imaging device is selected from among a group of diagnostic imaging devices consisting of an optical coherence tomography device (Figs. 4, 7, section 0105, the topography assembly provides a three-dimensional mapping system of the surface of the target (e.g., the eye of the patient), a reflectance interferometer, an ultrasonic device, and an extended depth of field device.
With respect to claim 24, Zickler discloses an eye tracking sensor configured to track a position of at least one anatomical structure of the eye (section 0081, Tracking of the eye E is preferably relative. In other words, when the system operator initiates 
However Zickler does not disclose a robotic arm for moving the surgical camera, wherein the surgical camera is configured to receive the position of the at least one anatomical structure of the eye from the eye tracking sensor and control the robotic arm to move the surgical camera to remain centered on the eye. Schneider discloses a robotic arm for moving the surgical camera, wherein the surgical camera is configured to receive the position of the at least one anatomical structure of the eye from the eye tracking sensor and control the robotic arm to move the surgical camera to remain centered on the eye (section 0079, 0082, the cameras can be mounted on a mounting frame, which can be moveable, such as moving robotic arm, Robotic arm can be guided automatically according to the movements of the user. Robotic arm is coupled with the processing device of microsurgery system. For example, a tracker e.g., optical, electromagnetic and the like is attached to the hand of the user, for tracking its motions. The processing device guides robotic arm to move according to the motions of the hand of the user, such that the cameras of microsurgery system are imaging the operated area). This allows for proper tracking and positioning of capture cameras to provide proper laser surgery to target eye tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Zickler by adding robotic arm as taught by Schneider in order to facilitate per tracking and positioning of capture cameras to provide proper laser surgery to target eye tissue.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickler (US 20090275929) in view of Tesar (US 20140005555).
Regarding claim 31, Zickler discloses the device substantially as claimed however Zickler does not disclose display screen comprises a touchscreen interface, and wherein the display processor is configured to recognize touch gestures received via the touchscreen interface. Tesar discloses display screen comprises a touchscreen interface, and wherein the display processor is configured to recognize touch gestures received via the touchscreen interface (section 0054, at least one virtual display input device configured to acquire input from a user of the medical apparatus; and an image processing system in communication with the plurality of cameras, the at least one virtual display camera, and the at least one display, the image processing system comprising at least one physical processor, wherein the image processing system is configured to: receive video images acquired by the plurality of cameras, provide output video images based on the received video images, detect the input from the user, interpret the input from the user, and provide a virtual touchscreen wherein interaction with the virtual touchscreen is provided through the detected and interpreted user input). This allows for proper input from a user to be detected without use of extra external peripherals for the external computer system. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Zickler by adding a touchscreen as taught by Tesar in order to facilitate proper input from a user to be detected without use of extra external peripherals for the external computer system.
Claim Objections
Claim 3, 33-35, 38-39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792